DETAILED ACTION
This correspondence is in response to the communications received January 17, 2022.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Regarding claim 1, the prior art discloses in Figs. 7B, 8 and 9 a method comprising:

forming a first high-k dielectric layer (156, ¶ 0033, “gate dielectrics may also include high-k dielectric layers 156 and 256”) in a first device region of a wafer (“device region 100”, ¶ 0029, “a first FinFET and a second FinFET on the same substrate 20, and in the same die and the same wafer.”);

forming a second high-k dielectric layer (256, ¶ 0033, “gate dielectrics may also include high-k dielectric layers 156 and 256”) in a second device region of the wafer (“the second FinFET is formed in device region 200”, ¶ 0029, “a first FinFET and a second FinFET on the same substrate 20, and in the same die and the same wafer.”);

performing a first meta stable plasma treatment on the first high-k dielectric layer using nitrogen (N2) with a first flow rate (“exposing high-k dielectric layer 156 to the meta stable plasma, the ions and molecules such as N+ and NH-, etc., which are generated in the plasma, are trapped in high-k dielectric layer 156, and hence the corresponding charges are trapped in high-k dielectric layer 156.  The trapping of charges result in the change and the adjustment of the threshold voltage of FinFET in device region 100 …”, ¶ 0044);

performing a second meta stable plasma treatment on the second high-k dielectric layer using nitrogen (N2) with a second flow rate different from the first flow rate (disclosed in detail in ¶ 0048, shown in Fig. 13); 

forming a first gate electrode over the first high-k dielectric layer (gate electrode being 170: 168 and 164, both formed over high-k dielectric 156 in Fig. 14, ¶ 0055); and

forming a second gate electrode over the second high-k dielectric layer (gate electrode being 270: 262, 264, 268 shown in Fig. 15, ¶ 0055), 

wherein the first gate electrode (170) and the second gate electrode (270) are formed in a common formation process (co-formed in the method steps of Fig. 9-15).

It is noted that the “meta stable” plasma is understood to mean that the gas species used for forming the plasma are excited beyond state to a lower energy radical state which has a shorter lifetime with the purpose of being able to induce trapped charges in the high-k dielectric layer.


Double Patenting
The following is an analysis of the parent applications against the instant application.
1.) (US 10,353,324) has been reviewed and at least claims 8 and 15 appear to read on several claims of the instant application.  See double patenting rejection below.
2.) (US 11,239,083) has been reviewed for potential double patenting rejections and was not found to contain all features of at least the instant application’s independent claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 10,535,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim limitations of the instant application
Claim limitations of the ‘524 patent
Claim 1,
a method comprising:

A1.) forming a first high-k dielectric layer in a first device region of a wafer;

A2.) forming a second high-k dielectric layer in a second device region of the wafer;

B.) performing a first meta stable plasma treatment on the first high-k dielectric layer using nitrogen (N2) with a first flow rate;

C.) performing a second meta stable plasma treatment on the second high-k dielectric layer using nitrogen (N2) with a second flow rate different from the first flow rate;

D.) forming a first gate electrode over the first high-k dielectric layer; and

E.) forming a second gate electrode over the second high-k dielectric layer,

F.) wherein the first gate electrode and the second gate electrode are formed in a common formation process. (this limitation is satisfied as it is a broad statement which is met by the mere establishment of two metal films on the )

Claim 17,
a method comprising: 

A1.) forming a first high-k dielectric layer and a A2.) second high-k dielectric layer on a substrate,

F.) wherein the first high-k dielectric layer and the second high-k dielectric layer are formed of a same high-k dielectric material; 

B.) performing a first treatment process on the first high-k dielectric layer using a first meta stable plasma process, with nitrogen, hydrogen, and helium being used as process gases, and the nitrogen having a first flow rate; (it is noted that nitrogen gas occurs naturally as N2)

C.) performing a second treatment process on the second high-k dielectric layer using a second meta stable plasma process, with nitrogen, hydrogen, and helium being used as process gases, and the nitrogen having a second flow rate; and 

D.) forming a first metal layer and a E.) second metal layer over the first high-k dielectric layer and the second high-k dielectric layer, respectively.

Claim 20, 
F.) wherein the first high-k dielectric layer and the second high-k dielectric layer are parts of n-type transistors.  It is noted that the term “pails” is shown in the patent, however the certificate of correction does amend “pails” to “parts”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that a metal layer over a high-k dielectric layer which is a part of a transistor would translate to the metal layer being a gate electrode, as the only portion of a transistor that is purely a conductor over a high-k dielectric could be a gate, in the invention of ‘524 patent as it is the well known understanding of a transistor, for the purpose of providing all the necessary components of a transistor to allow for basic functionality of the device. 
Claim 2,
wherein the first high-k dielectric layer and the first gate electrode are in a first transistor, and 
the second high-k dielectric layer and the second gate electrode are in a second transistor, and 
wherein the first transistor and the second transistor have different threshold voltages.
N/A
Claim 3,
wherein the first high-k dielectric layer and the second high-k dielectric layer are deposited in a common deposition process. 

The process of claims 17/20 shows two transistors being formed in the same formation process as claimed.
Claim 4,
wherein the first flow rate of nitrogen is higher than the second flow rate of nitrogen, and

wherein the first transistor has a higher threshold voltage than the second transistor.
N/A
Claim 5,
forming a third high-k dielectric layer in a third device region of the wafer; and

performing a third meta stable plasma treatment on the third high-k dielectric layer using nitrogen with a third flow rate, 

wherein the third flow rate of nitrogen is higher than the second flow rate of nitrogen, and

wherein a third transistor comprising the third high-k dielectric layer has a higher threshold voltage than the second transistor.
N/A
Claim 6,
wherein the first meta stable plasma treatment and the second meta stable plasma treatment are performed using nitrogen, helium, and hydrogen as process gases.
Claim 17.
Claim 7,
wherein for each of the first meta stable plasma treatment and the second meta stable plasma treatment, the nitrogen and the helium are conducted to a first input of a shower head in a tool, and are output to the wafer through a first output of the shower head, and the hydrogen is conducted to a second input of the shower head, and is output to the wafer through a second output of the shower head.
N/A
Claim 8,
wherein for each of the first meta stable plasma treatment and the second meta stable plasma treatment, the nitrogen and the helium are passed through a coil to generate plasma, and the hydrogen is conducted to the wafer without generating plasma.
N/A
Claim 9,
further comprising, before the first meta stable plasma treatment is performed:

forming a first metal layer over the first high-k dielectric layer, 

wherein the first metal layer comprises a first portion overlapping the first high-k dielectric layer; and

removing the first portion of the first metal layer.
N/A
Claim 10,
wherein the first metal layer further comprises a second portion deposited overlapping a third high-k dielectric layer, wherein at a time the first meta stable plasma treatment is performed, the second portion of the first metal layer covers the third high-k dielectric layer.
N/A
Claim 11,
wherein the first gate electrode comprises a p-type work-function layer, and the second gate electrode comprises an n-type work-function layer.
N/A
Claim 12,
wherein the first high-k dielectric layer is not thermally nitridated.
N/A
Claim 13,
A method comprising:

adjusting a first threshold voltage of a first transistor, wherein the adjusting the first threshold voltage comprises performing a first treatment process on a first high-k dielectric layer using a first meta stable plasma, with nitrogen (N2) and hydrogen (H2) being used as process gases, and with the nitrogen having a first process flow;

adjusting a second threshold voltage of a second transistor to be different from the first threshold voltage, wherein the adjusting the second threshold voltage comprises performing a second treatment process on a second high-k dielectric layer using a second meta stable plasma, with nitrogen (N2) and hydrogen (H2) being used as process gases, and with the nitrogen having a second process flow different from the first process flow; and

depositing a first work function layer and a second work function layer over the first high-k dielectric layer and the second high-k dielectric layer, respectively.

N/A
Claim 14,
further comprising, before the first treatment process:

depositing a metal layer over the first high-k dielectric layer; and

etching a first portion of the metal layer to reveal the first high-k dielectric layer.
N/A
Claim 15,
further comprising:

dispensing a bottom anti-reflective coating comprising a portion overlapping a second portion of the metal layer, wherein the bottom anti-reflective coating is ashed by the first meta stable plasma.

N/A
Claim 16,
further comprising, generating the first meta stable plasma and the second meta stable plasma using process gases comprising nitrogen, helium, and hydrogen.
N/A
Claim 17,
wherein the first meta stable plasma is generated by processes comprising:

conducting the nitrogen and the helium into a first input of a shower head to generate a plasma;

filtering to remove ions from the plasma, with nitrogen radicals and helium radicals left in the plasma; and

conducting the hydrogen into a second input of the shower head, wherein the hydrogen is mixed with the nitrogen radicals and the helium radicals to generate the first meta stable plasma.
N/A
Claim 18,
A method comprising:

A1.) forming a first high-k dielectric layer and a A2.) second high-k dielectric layer on a wafer, 

B.) wherein the first high-k dielectric layer and the second high-k dielectric layer are formed of a same high-k dielectric material;

C.) performing a first treatment process on the first high-k dielectric layer using a meta stable plasma;

D.) performing a second treatment process on the second high-k dielectric layer using a second meta stable plasma, and wherein the first treatment process and the second treatment process are performed using different process conditions; and

E.) forming a first metal-containing layer and a second metal-containing layer over the first high-k dielectric layer and the second high-k dielectric layer, respectively.
Claim 17,
a method comprising: 

A1.) forming a first high-k dielectric layer and a A2.) second high-k dielectric layer on a substrate,

B.) wherein the first high-k dielectric layer and the second high-k dielectric layer are formed of a same high-k dielectric material; 

C.) performing a first treatment process on the first high-k dielectric layer using a first meta stable plasma process, with nitrogen, hydrogen, and helium being used as process gases, and the nitrogen having a first flow rate; (it is noted that nitrogen gas occurs naturally as N2)

D.) performing a second treatment process on the second high-k dielectric layer using a second meta stable plasma process, with nitrogen, hydrogen, and helium being used as process gases, and the nitrogen having a second flow rate; and 

E.) forming a first metal layer and a second metal layer over the first high-k dielectric layer and the second high-k dielectric layer, respectively.
Claim 19,
wherein the different process conditions comprise different nitrogen flow rates.
Claim 17, 
“D.) performing a second treatment process on the second high-k dielectric layer using a second meta stable plasma process, with nitrogen, hydrogen, and helium being used as process gases, and the nitrogen having a second flow rate; and ”
Claim 20,
wherein the first metal-containing layer and the second metal- containing layer are work function layers, and are deposited in a same deposition process.
N/A




Allowable Subject Matter

Claims 13-17 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of treating high-k dielectric films with a meta stable plasma as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 13, the prior art discloses a method of treating high-k dielectric films with a meta stable plasma, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps in combination with the adjustment which takes place in the high-k dielectric layers after the meta stable plasma treatment adjust the threshold voltage of the transistor the high-k layer is formed in.  

It is noted that the “meta stable” plasma is understood to mean that the gas species used for forming the plasma are excited beyond state to a lower energy radical state which has a shorter lifetime with the purpose of being able to induce trapped charges in the high-k dielectric layer.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893